ORDER OF MULITDISTRICT LITGATION PANEL

                                 Order Pronounced May 25, 2018


        THE MOTIONS TO STAY IN THE FOLLOWING CASE ARE GRANTED:


18–0358         IN RE TEXAS OPIOID LITIGATION

        Manufacturer’s Joint Request for Immediate Stay of all trial court proceedings,
filed on April 20, 2018 and joined by Distributor Defendants on May 1, 2018, was granted
on May 2, 2018. All trial court proceedings in the cases listed in Appendix A of the
Manufacturer’s Motion to Transfer and Appendix A to the Distributor’s Motion were and
are stayed until further order of the MDL Panel.

        The court also grants Defendants’ Joint Motion to Expand Stay.         All trial
proceedings in the cases listed in Supplemental Appendix A of the Defendants Joint
Supplement to Defendants’ Motions to Transfer and Motion to Expand Stay are stayed
until further order of this court.